 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8   TOMMIE SLACK,

 9                             Plaintiff,                  CASE NO. C20-001-RSM

10           v.                                            ORDER ADOPTING REPORT AND
                                                           RECOMMENDATION
11   MICHAEL WOODBURY, ET AL.,

12                             Defendants.

13

14          Having reviewed the Report and Recommendation of the Honorable Brian A. Tsuchida,

15   United States Magistrate Judge and the remaining record, the Court finds and ORDERS:

16          (1)    The Court ADOPTS the Report and Recommendation.

17          (2)    Mr. Slack’s motion objecting to the removal of the case from state court and

18   seeking remand (Dkt. #5) is DENIED.

19          (3)    The Clerk is directed to send copies of this Order to the parties.

20          Dated this 21st day of February 2020.

21

22                                                  A
                                                    RICARDO S. MARTINEZ
23                                                  CHIEF UNITED STATES DISTRICT JUDGE



     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
